

115 HR 7033 IH: To rename the Homestead National Monument of America near Beatrice, Nebraska, as the Homestead National Historical Park.
U.S. House of Representatives
2018-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7033IN THE HOUSE OF REPRESENTATIVESOctober 5, 2018Mr. Smith of Nebraska introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo rename the Homestead National Monument of America near Beatrice, Nebraska, as the Homestead
			 National Historical Park.
	
		1.Homestead National Historical Park
 (a)In GeneralThe first section of the Act of March 19, 1936 (16 U.S.C. 450u), is amended by striking designated and all that follows through the end and inserting designated the Homestead National Historical Park.. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the unit of the National Park System known as The Homestead National Monument of America shall be considered to be a reference to the Homestead National Historical Park.
			